Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-25-2001

Crissman v. Dover Downs Ent. Inc.
Precedential or Non-Precedential:

Docket 00-5178




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Crissman v. Dover Downs Ent. Inc." (2001). 2001 Decisions. Paper 138.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/138


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 25, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-5178

CHARLES CRISSMAN;
WENDY CRISSMAN;
*CHRISTINE CRISSMAN,

       Appellants

v.

DOVER DOWNS ENTERTAINMENT INC.;
DOVER DOWNS, INC.

* (Dismissed as Party per Court's 11/8/2000 Or der)

On Appeal From the United States District Court

for the District of Delaware
D.C. No.: 99-cv-00755-RRM
District Judge: Honorable Roderick R. McKelvie

Argued: December 5, 2000.

Before: McKEE, ROSENN, and CUDAHY,*
Circuit Judges.

(Opinion Filed: January 29, 2001)

Present: BECKER, Chief Judge, SLOVITER, MANSMANN,
SCIRICA, NYGAARD, ALITO, McKEE, RENDELL, BARR Y,
FUENTES, and ROSENN,** Circuit Judges .
_________________________________________________________________

* Hon. Richard D. Cudahy, Senior Judge, United States Court of Appeals
for the Seventh Circuit, Sitting by Designation.

** Judge Rosenn's vote is limited to panel r ehearing only.
ORDER

A majority of the active judges having voted for r ehearing
en banc in the above appeal, it is ORDERED that the Clerk
of this Court vacate the opinion and judgment filed January
29, 2001 and the Published Panel Opinion Sur Petition for
Rehearing filed June 5, 2001, and list the above for
rehearing en banc at the convenience of the Court.

        BY THE COURT:

         /s/ Edward R. Becker
        Chief Judge

DATED: 25 June 2001

A True Copy:
Teste:

        Clerk of the United States Court of Appeals
        for the Third Circuit

                                2